UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 07-7447



MILTON LEROY LAWRENCE,

                Petitioner - Appellant,

          v.


ERNEST R. SUTTON,

                Respondent - Appellee,

          and


STATE OF NORTH CAROLINA,

                Respondent.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:06-hc-02131-BO)


Submitted:   March 25, 2008                 Decided:   March 27, 2008


Before MOTZ, KING, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Milton Leroy Lawrence, Appellant Pro Se. Clarence Joe DelForge,
III, Assistant Attorney General, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Milton   Leroy     Lawrence   seeks    to    appeal    the   district

court’s orders dismissing as untimely his 28 U.S.C. § 2254 (2000)

petition and denying his motions for reconsideration and for a

certificate of appealability. The orders are not appealable unless

a circuit justice or judge issues a certificate of appealability.

See 28 U.S.C. § 2253(c)(1) (2000).            A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional right.”       28 U.S.C. § 2253(c)(2) (2000).           A prisoner

satisfies this standard by demonstrating that reasonable jurists

would find that any assessment of the constitutional claims by the

district court is debatable or wrong and that any dispositive

procedural ruling by the district court is likewise debatable. See

Miller-El     v.   Cockrell,    537   U.S.     322,     336-38    (2003);   Slack

v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676,

683-84 (4th Cir. 2001).        We have independently reviewed the record

and conclude that Lawrence has not made the requisite showing.

Accordingly, we deny a certificate of appealability and dismiss the

appeal. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                         DISMISSED




                                      - 2 -